Name: 80/1247/EEC: Commission Decision of 18 December 1980 authorizing the Kingdom of Belgium and the Grand Duchy of Luxembourg not to apply Community treatment to tomatoes originating in Spain (including the Canary Islands) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D124780/1247/EEC: Commission Decision of 18 December 1980 authorizing the Kingdom of Belgium and the Grand Duchy of Luxembourg not to apply Community treatment to tomatoes originating in Spain (including the Canary Islands) (Only the French and Dutch texts are authentic) Official Journal L 374 , 31/12/1980 P. 0029****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 18 DECEMBER 1980 AUTHORIZING THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG NOT TO APPLY COMMUNITY TREATMENT TO TOMATOES ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) ( ONLY THE DUTCH AND FRENCH TEXTS ARE AUTHENTIC ) ( 80/1247/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 10 DECEMBER 1980 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE GOVERNMENT OF THE BLEU COUNTRIES TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNIY TREATMENT TO TOMATOES FALLING WITHIN SUBHEADING 07.01 M I OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN THE BLEU COUNTRIES THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SPAIN IS SUBJECT TO A QUANTITATIVE RESTRICTION FOR THE PERIOD 15 MAY TO 31 DECEMBER EACH YEAR BECAUSE OF THE PARTICULAR SITUATION OF THE PRODUCTION CONCERNED ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THESE DISPARITIES HAVE RESULTED IN DEFLECTIONS OF TRADE ; WHEREAS THE IMPORT PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN SPAIN ARE SENSIBLE , BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN THE BLEU-COUNTRIES ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 2 120 TONNES ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THESE APPLICATIONS NEED TO BE COVERED BY SUCH AUTHORIZATION ; HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG ARE AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SPAIN ( INCLUDING THE CANARY ISLANDS ) AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES , IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 3 DECEMBER 1980 : // // CCT HEADING NO // DESCRIPTION // // 07.01 M I // TOMATOES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL NEW OPPORTUNITIES ARISE IN THE BLEU COUNTRIES FOR THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN SPAIN OR UNTIL 31 DECEMBER 1980 , WHICHEVER IS THE EARLIER . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM AND THE GRAND DUCHY OF LUXEMBOURG . DONE AT BRUSSELS , 18 DECEMBER 1980 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION